DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 16/869,137 was filed on 5/7/2020.
Claims 1-20 are subject to examination.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Farshad Farjami (Reg. # 41,014) on 9/23/2021.

The application has been amended as follows: 
	IN THE SPECIFICATION

Please amend the paragraph starting on page 1, line 9, as follows:
The present application is related to U.S. Patent Application Serial No. [[_______]] 16/869,203, filed concurrently with the present application, 16/869,236, filed concurrently with the present application, 

IN THE CLAIMS
1.	(Currently Amended) A hybrid cloud-based media production system comprising:
a plurality of media production hardware resources including a facility extension platform having a hardware processor and a memory storing a software code;
the hardware processor configured to execute the software code to:
identify at least one multicast production media flow for processing in a cloud-based virtual production environment;
identify at least one cloud-based resource for processing a plurality of unicast production media flows in the cloud-based virtual production environment, the the plurality of unicast production media flows corresponding to the identified at least one multicast production media flow;
coordinate provisioning of the cloud-based virtual production environment with the identified at least one cloud-based resource;
convert the at least one multicast production media flow into the plurality of unicast production media flows before delivery of the plurality of unicast production media flows into a cloud bandwidth of the cloud-based virtual production environment;
the plurality of unicast production media flows in the cloud-based virtual production environment; and
process the plurality of unicast production media flows in the cloud-based virtual production environment using the identified at least one cloud-based resource, resulting in a plurality of post-production [[cloud]] unicast media flows.

2.	(Currently Amended) The hybrid cloud-based media production system of claim 1, wherein the hardware processor is configured to further execute the software code to:
deactivate the cloud-based virtual production environment after processing of the plurality of unicast production media flows is complete.

3.	(Original) The hybrid cloud-based media production system of claim 2, wherein deactivating the cloud-based virtual production environment comprises relinquishing the identified at least one cloud-based resource.

4.	(Cancelled)

5.	(Currently Amended) The hybrid cloud-based media production system of claim 1, 
convert the plurality of post-production unicast media flows into a corresponding at least one post-production multicast media flow after processing of the plurality of unicast production media flows is complete.

6.	(Original) The hybrid cloud-based media production system of claim 1, wherein the identified at least one multicast production media flow comprises at least one of streaming audio content, streaming video content, streaming audio-video content, graphics, or one or more media files.

7.	(Original) The hybrid cloud-based media production system of claim 1, wherein a timing protocol of the identified at least one multicast production media flow is Precision Time Protocol (PTP).

8.	(Original) The hybrid cloud-based media production system of claim 1, wherein the cloud permissible timing protocol is Network Time Protocol (NTP).

9.	(Currently Amended) A method for use by a facility extension platform of a hybrid cloud-based media production system, the facility extension platform having a hardware processor and a memory storing a software code, the method comprising:
identifying, by the software code executed by the hardware processor, at least one multicast production media flow for processing in a cloud-based virtual production environment;

coordinating, by the software code executed by the hardware processor, provisioning of the cloud-based virtual production environment with the identified at least one cloud-based resource;
aligning, by the software code executed by the hardware processor and using a cloud permissible timing protocol, a timing of the one or more cloud production media flows in the cloud-based virtual production environment; [[and]]
processing, by the software code executed by the hardware processor, the one or more cloud production media flows in the cloud-based virtual production environment using the identified at least one cloud-based resource, resulting in one or more post-production cloud media flows; and
deactivating, by the software code executed by the hardware processor, the cloud-based virtual production environment after processing the one or more cloud production media flows is complete.

10.	(Cancelled)

11.	(Currently Amended) The method of claim [[10]] 9, wherein deactivating the cloud-based virtual production environment comprises relinquishing the identified at least one 

12.	(Original) The method of claim 9, wherein the identified at least one multicast production media flow comprises at least one of streaming audio content, streaming video content, streaming audio-video content, graphics, or one or more media files.

13.	(Original) The method of claim 9, wherein a timing protocol of the identified at least one multicast production media flow is Precision Time Protocol (PTP).

14.	(Original) The method of claim 9, wherein the cloud permissible timing protocol is Network Time Protocol (NTP).

15.	(Currently Amended) A method for use by a facility extension platform of a hybrid cloud-based media production system, the facility extension platform having a hardware processor and a memory storing a software code, the method comprising:
identifying, by the software code executed by the hardware processor, at least one multicast production media flow for processing in a cloud-based virtual production environment;
identifying, by the software code executed by the hardware processor, at least one cloud-based resource for processing a plurality of unicast production media flows in the cloud-based virtual production environment, the plurality of unicast production media flows corresponding to the identified at least one multicast production media flow;
coordinating, by the software code executed by the hardware processor, provisioning of 
converting the at least one multicast production media flow into the plurality of unicast production media flows, by the software code executed by the hardware processor, before delivery of the plurality of unicast production media flows into a cloud bandwidth of the cloud-based virtual production environment; 
aligning, by the software code executed by the hardware processor and using a cloud permissible timing protocol, a timing of the plurality of unicast production media flows in the cloud-based virtual production environment; and
processing, by the software code executed by the hardware processor, the plurality of unicast production media flows in the cloud-based virtual production environment using the identified at least one cloud-based resource, resulting in a plurality of post-production unicast media flows.
16.	(Original) The method of claim 15, further comprising:
deactivating the cloud-based virtual production environment, by the software code executed by the hardware processor, after processing of the plurality of unicast production media flows is complete.
17.	(Original) The method of claim 16, wherein deactivating the cloud-based virtual production environment comprises relinquishing the identified at least one cloud-based resource.
18.	(Original) The method of claim 15, further comprising:
converting the plurality of post-production unicast media flows into a corresponding at least one post-production multicast media flow, by the software code executed by the hardware processor, after processing of the plurality of unicast production media flows is complete.

19.	(Original) The method of claim 15, wherein the identified at least one multicast production media flow comprises at least one of streaming audio content, streaming video content, streaming audio-video content, graphics, or one or more media files.

20.	(Original) The method of claim 15, wherein a timing protocol of the identified at least one multicast production media flow is Precision Time Protocol (PTP).

21. 	(New)	The method of claim 15, wherein the cloud permissible timing protocol is Network Time Protocol (NTP).

22. 	(New)	The method of claim 15, wherein converting includes one of aliasing or performing a Network Address Translation (NAT) to convert the at least one multicast production media flow into the plurality of unicast production media flows.
Allowable Subject Matter
Claims 1-3, 5-8, 9, 11-14, 15-22 respectively are allowed and renumbered as claims 1-3, 4-7, 8, 9-12, 13-20 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record (i.e. Pichaimurthy, Novo Diaz and  Johns) singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “identifying, by the software code executed by the hardware processor, at least one multicast production media flow for processing in a cloud-based virtual production environment; identifying, by the software code executed by the hardware processor, at least one cloud-based resource for processing a plurality of unicast production media flows in the cloud-based virtual production environment, the plurality of unicast production media flows corresponding to the identified at least one multicast production media flow; coordinating, by the software code executed by the hardware processor, provisioning of the cloud-based virtual production environment with the identified at least one cloud-based resource; converting the at least one multicast production media flow into the plurality of unicast production media flows, by the software code executed by the hardware processor, before delivery of the plurality of unicast production media flows into a cloud bandwidth of the cloud-based virtual production environment, aligning, by the software code executed by the hardware processor and using a cloud permissible timing protocol, a timing of the plurality of unicast production media flows in the cloud-based virtual production environment; processing, by the software code executed by the hardware processor, the plurality of unicast production media flows in the cloud-based virtual production environment using the identified at least one cloud-based resource, resulting in a plurality of post-production unicast media flows and deactivating, by the software code executed by the hardware processor, the cloud-based virtual production environment after processing the one or more cloud production media flows is complete.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453